DETAILED ACTION

         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        Election/Restriction                            
2.1.	Applicant's Election of Group (I) and also election of Single disclosed Specie as Polyester comprising Terephthalic acid (TPA), Isosorbide (ISB), Ethylene glycol (EG)  and Pentaerythritol ( PENT) as a  branching agent  in Response filed  on November 29, 2021 is acknowledged.  Elected polyester read on Claims 1-3 and 4-8. 
2.2.	It is noted that Applicant did not present any arguments against the Restriction Requirement. Therefore, this Election will be treated as Election without Traverse. 
2.3.	Therefore, Claims 4 and 9-11 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Specification
Abstract
3.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
3.2.	The Abstract of the disclosure is objected to because:
a)	Abstract on separate page was not filed;
invention relates" and "said".   Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 4 and 5 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because Claims 4 and 5 contained  term " preferably" which renders scope of Claims 4 and 5 indefinite.
Claim Rejections - 35 USC § 102/ 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under  35 U.S.C. 103 as obvious over Germroth et al ( US 2004/0092703) as evidenced by Poulat et al ( US 2018/0355100).
5.1.	Regarding Applicant's Claims 1-3 and 5-8 Germroth disclosed method of making Isosorbide containing polyesters, wherein Terephthalic acid ( TPA) is " Even more preferred acids are terephthalic acid and isophthalic acid, either used singly or in combination" – see [0026], and stated that up to 100 mole%  of  TPA used in preferred embodiment( see [0037]), wherein diol component comprises EG and Isosorbide.
5.2.	Regarding   branching agent Germroth stated that PENT can be used in combination with ISB (see [0024]. Regarding viscosity Germroth disclosed that polyester may have IV (inherent viscosity) up to 1.5 dL/g and also disclosed IV of 0.9 dL/g – see [0042]. 
5.3.	Therefore, Germroth meet all compositional limitations of Applicant's Claims 1-3 and 5-8. 
5.4.	Alternatively, it would be expected that range of IV disclosed by Germroth is same of overlapping with Viscosity claimed by Applicant, even though this viscosity expressed in different units  - see evidence with respect to value of RD ( reduced viscosity) and IV of several polyesters as provided by Poulat in Table 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3 and 5-8 are rejected under  35 U.S.C. 103 as obvious over   Treece et al ( US 2013/0029068) as evidenced by Poulat et al. ( US 2018/0355100).
6.1.	Regarding Applicant's claims 1-3 and 5-8 Treece disclosed polyester comprising Terephthalic acid , Ethylene glycol, and Isosorbide as one  four different  modifying glycols  and  branching agent as for example, pentaerythritol, wherein polyester obtained by process which include step of SSP ( solid state polycondensation )  and has final IV ( inherent viscosity) up to 1.1 dL/g ( see [0012] –[0019], [0217]).
6.2.	Therefore, Treece renders obvious Applicant's Claims 1-3 and 5-8 as established in the art : " "When there is a design need to solve a problem ... and there are a finite number of identified, predictable solutions ..., a person of ordinary skill has good reason to pursue the known options ... within his or her technical grasp." see  Supreme Court's decision in KSR International Co.v. Teleflex Inc., 550 U.S.  82 USPQ2d 1385 (2007).
6.3.	Regarding viscosity of the polyester note that it would be expected that range of IV disclosed by Treece  is same of overlapping with Viscosity claimed by Applicant, even though this viscosity expressed in different units  - see evidence with respect to value of RD ( reduced viscosity) and IV of several polyesters as provided by Poulat in Table 3.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763